                                                                              JS-6

1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MELINDA YARAS,                             CASE NO.: 2:18-cv-02510-DSF-MRW
12                Plaintiff,
                                                ORDER FOR DISMISSAL
13         vs.
14   AETNA LIFE INSURANCE
     COMPANY; BANK OF AMERICA
15   LONG TERM DISABILITY PLAN,
16                Defendants.
17
18         Pursuant to the stipulation of the parties, the above entitled action is dismissed
19   with prejudice. Each party shall bear its or her own fees and costs.
20
      IT IS SO ORDERED.
21
     Date: May 10, 2019                             ___________________________
22                                                  Dale S. Fischer
23                                                  United States District Judge
24
25
26
27
28

                                             1
                                    ORDER FOR DISMISSAL
